El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
Ha sido doctrina de este Tribunal, reiterada una y otra vez, que “en procesos por portar armas, cuando ésta no se presenta, por no haber sido ocupada, la prueba del fiscal debe ser clara y convincente.” Pueblo v. Rosario, 80 D.P.R. 318 (1958) y ver además Pueblo v. Oquendo, 79 D.P.R. 542, 546 (1956); Pueblo v. Pacheco, 78 D.P.R. 24, 29 (1955); Pueblo v. Garcés, 78 D.P.R. 102, 107 (1955); Pueblo v. Rupizá, 72 D.P.R. 744, 746 (1951); Pueblo v. Guzmán, 52 D.P.R. 458, 459 (1938); Pueblo v. Cartagena, 37 D.P.R. 281, 284 (1927). La prueba en este caso no lo es.
*846Al apelante se le acusó de infringir tres disposiciones de la Ley de Armas (25 L.P.R.A. secs. 411 et seq.). Los Arts. 6, 8 y 32. No tener autorización para poseer un arma; portar una cargada y dispararla. El jurado que entendió en el caso de portación lo absolvió y el juez hizo lo mismo en el de dispararla. Fue condenado de infringir las disposiciones del Art. 6.
El fiscal presentó dos testigos. El primero, un parroquiano del bar donde supuestamente ocurrieron los hechos. Declaró éste que la noche del 4 de julio de 1963 vio cuando el apelante entró con un arma igual a la que usan los policías. La describe como un revólver negro, cabo color caoba, cañón corto. Manifestó que el apelante lo entregó a la persona que estaba atendiendo el negocio. En repregunta admite que estuvo bebiendo desde las cuatro de la tarde. Los hechos ocurrieron a las diez de la noche. Que en ese intervalo ingirió no menos de quince cervezas.
El otro testigo del fiscal era la persona que atendía el negocio donde sucedieron los hechos que dieron margen a las acusaciones radicadas contra el apelante. Declaró que “esa noche estando yo atendiendo el negocio ése, como de once y cuarto a once y media, dos señores más había tomándose unas cervezas .... Al oir como un tiro, como un petardo, las dos personas salieron para afuera, cuando al poco rato entraron al negocio y dijeron: ‘es el Cano que está borracho jugando’.” El fiscal pregunta entonces “Quién fue el que dijo eso?” y contestó “Dos señores que entraron al negocio. Entraron con un revólver, un ‘revolvecito’ así como de juguete. Es el Cano jugando con un revólver de juguete.”
Afirma que el Cano (el apelante) se quedó afuera y que los señores le dijeron que guardara el revólver. Declara que cogieron al apelante y lo montaron en la guagua y se lo llevaron. Insiste en que el Cano “no entró al negocio; el que era no entró al negocio, se quedó así en la acera ... se paró sobre la puerta del negocio pero no entró.” Afirma que el *847revólver “era pequeño, era de balas blancas, creo que era”. El fiscal insiste “Usted no puede decir si es de bala blanca?” y contesta “Yo he visto los de balas blancas y el revólver era como así.” (1)
El fiscal decide impugnar su testimonio y se le lee la declaración que prestó a los cinco días de ocurridos los hechos. Luego de leída, el fiscal le pregunta “Dígame, ¿es o no es cierto que usted dice ahí en su declaración jurada que se le acaba de leer, ante el señor Fiscal, que los dos individuos que usted mencionó que estaban en su negocio entraron para adentro de su negocio con el Cano, que luego usted supo que era Ángel A. Olivencia?” (el apelante). Entonces contesta “Entró hasta la puerta del negocio. Esta es la puerta, pero él se paró aquí, pero a la parte de adentro no pasó.”
El fiscal se limitó a tratar de establecer que en la declara-ción jurada había afirmado que el acusado había entrado al negocio (el testigo sin embargo se reafirmó en lo que había declarado) pero nada hizo para desvirtuar su afirma-ción en el juicio al efecto de que el arma era un revólver de balas blancas, un revólver de cuatro pulgadas, de juguete, como reiteradamente afirmó el testigo.
En el presente caso, el juez absuelve al acusado en el caso de disparar el revólver, pero sin embargo lo condena en el de tenerlo, cuando no fue ocupado y la prueba de cargo evidentemente no es clara y convincente. Mientras un testigo que ha estado ingiriendo bebidas alcohólicas por cuatro o cinco horas consecutivas describe el arma en términos que se puede concluir que es un arma prohibida, el otro testigo la describe como un arma de juguete, un revólver de balas blancas. Afirma que ha visto antes esta clase de armas. La prueba fiscal no establece clara y convincentemente que el apelante portaba un arma prohibida. Cuando no se ocupa el *848arma lo que debe establecerse clara y convincentemente es el hecho de la posesión. No puede dependerse de que se describa con detalles el arma. Fácilmente puede un testigo imputar la posesión de un arma y si lo único que se le requiere es una descripción más o menos detallada, podría memorizarla y recitarla el día del juicio. Si bien no debe requerirse detalles exactos y una perfecta concordancia en los testimonios, por lo menos la prueba de cargo debe ser más convincente que la de este caso. No de otra forma puede interpretarse la norma que establecimos en Cartagena, supra.

Procede revocar la sentencia apelada y absolver libre-mente al acusado.

Los Jueces Asociados Señores Rigau y Ramírez Bages disienten en opiniones separadas. El Juez Presidente concurre en la opinión disidente del Juez Asociado Señor Rigau. El Juez Asociado Señor Blanco Lugo disintió.

No fue hasta que se aprobó la Ley Núm. 88 de 25 de junio de 1965, 25 L.P.R.A. sees. 541 et seq. (Suplemento 1965) que se prohibió la portación de las armas de bala blanca.